Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 1 of 12 Page ID #:591

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        January 27, 2021
Case No.     2:20-cv-6247-SVW                                               Date

             Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            ORDER DENYING DEFENDANT’S MOTIONS TO DISMISS [24].

   I.      Introduction

        Plaintiffs Kevin Zhang Inc. (“KZI”) and Kevin Zhang (“Zhang”) (collectively “Plaintiffs”) filed
this lawsuit against Defendant Joe Rozsa (“Rozsa”) on July 14, 2020. Plaintiffs assert a variety of
claims related to allegedly defamatory statements made by Rozsa.

       Before the Court is Rozsa’s motion to strike pursuant to California’s Anti-SLAPP statute and
Rozsa’s motion to dismiss each cause of action for failure to state a claim. For the below reasons,
Rozsa’s motions are DENIED.

   II.     Factual and Procedural Background

       Zhang is a California citizen who owns KZI, a California corporation. First Amended
Complaint (“FAC”) at ¶¶ 5–6, 12. Zhang alleges that he is a “renowned eCommerce and digital
marketing businessman and guru.” Id. at ¶ 12. KZI administers educational courses for eCommerce
entrepreneurs. Id.

       Rozsa is a Texas resident who competes with Plaintiffs in the eCommerce industry. Id. at ¶ 15.
Rozsa owns his own eCommerce brand called “Launch Commerce.” Id. at ¶ 16. Rozsa also operates
an eCommerce consulting business and hosts annual eCommerce conferences. Id.




                                                                                                 :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                    Page 1 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 2 of 12 Page ID #:592

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                               CIVIL MINUTES - GENERAL
                                                                                                             January 27, 2021
    Case No.      2:20-cv-6247-SVW                                                                Date

                  Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
    Title



        Plaintiffs allege that Rozsa made “a series of false, derogatory and highly damaging posts on
social media outlets regarding Plaintiffs.” Id. at ¶ 18. Specifically, Rozsa posted three videos on
YouTube that total over two and a half hours and circulated these videos across digital communities
focused on eCommerce. Id. at ¶¶ 19–22. Plaintiffs identify approximately fifteen allegedly
defamatory statements made by Rozsa. Id. at ¶ 23. Plaintiffs allege that the videos have been viewed
by thousands of Plaintiffs’ actual and potential customers, business associates, employees, and family.
Id.

       Plaintiffs further assert that Rozsa directed one of Plaintiffs’ consultants to breach a fiduciary
duty owed to Plaintiffs by posting a number of disparaging statements on Plaintiffs’ Facebook page and
otherwise disparaging the utility of Plaintiffs’ Facebook page.1 Id. at ¶¶ 35–38.

        Plaintiffs also make a number of other allegations, including that Rozsa sought out and contacted
Plaintiffs’ students and attempted to convince them to breach their agreements; Rozsa sent harassing
messages to Plaintiffs’ employees that threatened violence unless the employees breached their non-
disclosure agreements; Rozsa interfered with economic relationships between Plaintiffs and third-
parties; and Rozsa contacted and harassed Zhang’ family members. Id. at ¶¶ 27–34.

        Plaintiffs filed the instant lawsuit on July 14, 2020. Dkt. 1. Plaintiffs asserted claims for
defamation, trade libel, invasion of privacy by false light, intentional interference with contractual
relations, and a variety of related claims. See generally id. Plaintiffs served Rozsa on July 23, 2020.
Dkt. 10.

       After the Court ordered Zhang to file an amended complaint identifying the verbatim statements
made by Rozsa, see Dkt. 22, Rozsa filed a renewed motion to dismiss and motion to strike pursuant to
California’s Anti-SLAPP statute, Dkt. 24.




1
    Plaintiffs also assert claims against the consultant, but those claims are not at issue in this order.




                                                                                                                      :
                                                                             Initials of Preparer
                                                                                                         PMC

                                                      CIVIL MINUTES - GENERAL                                             Page 2 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 3 of 12 Page ID #:593

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       January 27, 2021
Case No.        2:20-cv-6247-SVW                                               Date

                Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



   III.        Rozsa’s Request for Judicial Notice.

        Rozsa asks this Court to take judicial notice of certain websites, interviews, and videos in order
to evaluate Rozsa’s motions. Dkt. 25. In doing so, Rozsa suggests that he is merely asking this Court
to take judicial notice of the fact that the websites, interviews, and videos exists, not that the contents of
those websites, interviews, and videos are true. See, e.g., id. at 1 (“Defendant requests that this [C]ourt
take Judicial Notice of the following: 1. The webpage and the contents contained therein, not for the
truth of the matter but for the fact that it exists.”).

        Yet, Rozsa proceeds to extensively quote the contents of those websites, interviews, and videos
throughout his motions. See, e.g., Mot. at 9–12. This Court cannot rely on the quoted language to
evaluate Rozsa’s motions. See Cervantes v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993)
(“[E]vidence outside the pleadings . . . cannot normally be considered in deciding a 12(b)(6) motion.”);
see also Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010)
(“Courts may take judicial notice of publications introduced to indicate what was in the public realm at
the time, not whether the contents of those articles were in fact true.”).

        Accordingly, this Court declines Rozsa’s request for judicial notice and will not rely on the
exhibits provided by Rozsa in evaluating his motions.

   IV.         Rozsa’s Motion to Strike Pursuant to California’s Anti-SLAPP Statute

          A.      Legal Standard

         California has a statute designed to discourage “strategic lawsuits against public participation”
(“SLAPPs”). The Ninth Circuit has explained that SLAPPs “masquerade as ordinary lawsuits but are
brought to deter common citizens from exercising their political or legal rights or to punish them for
doing so.” Hilton v. Hallmark Cards, 599 F.3d 894, 902 (9th Cir. 2010). California’s anti-SLAPP
statute is codified under Cal. Civ. Proc. Code § 425.16(a).

        Under the statute, “[a] cause of action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under the United States or California




                                                                                                  :
                                                              Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 3 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 4 of 12 Page ID #:594

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                         January 27, 2021
Case No.     2:20-cv-6247-SVW                                                   Date

             Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



Constitution in connection with a public issue shall be subject to a special motion to strike, unless the
court determines that the plaintiff has established that there is a probability that the plaintiff will prevail
on the claim.” Cal. Civ. Proc. Code § 425.16(a).

        In the Ninth Circuit, courts evaluate anti-SLAPP motions in two steps. “The defendant must
first make a prima facie showing that the plaintiff’s suit arises from an act by the defendant made in
connection with a public issue in furtherance of the defendant’s right to free speech under the United
States or California Constitution.” Sarver v. Chartier, 813 F.3d 891, 901 (9th Cir. 2016) (internal
quotations omitted). Second, if the defendant meets their burden, the plaintiff must demonstrate that
their complaint is nevertheless “legally sufficient and supported by a sufficient prima facie showing of
facts to sustain a favorable judgment if the evidence submitted by the plaintiff is credited.” Hilton, 599
F.3d at 903.

        B.      Analysis

        Rozsa argues that his statements concerned an issue of public interest because members of the
public commented on the videos and Plaintiffs publish posts on a variety of social media platforms about
Zhang’s accomplishments. Mot. at 8. Rozsa also argues that his statements constitute “consumer
protection information” that is protected by the anti-SLAPP statute. Id.

        The Court finds that Rozsa failed to make a prima facie showing that his acts and statements
were made in connection with a public issue. California case law identifies three categories of public
issues: (1) statements concerning a person or entity in the public eye; (2) conduct that could directly
affect a large number of people beyond the direct participants; or (3) or a topic of widespread, public
interest. See Sarver, 813 F.3d at 901 (citing Hilton, 599 F.3d at 906 (quoting Rivero v. Am. Fed’n of
State, Cnty., & Mun. Emps., 105 Cal.App.4th 913, 924 (Cal. Ct. App. 2003))).

        Here, Rozsa’s statements do not fall into any of the three categories of public issues identified
above. First, Zhang and KZI are not a person or entity, respectively, “in the public eye.” Sarver, 813
F.3d at 901. As noted in Rivero, individuals satisfying that definition are typically “nationally known
figure[s]” with “extensive media coverage” or “participant[s] in a television show of significant interest
to the public and the media.” 105 Cal.App.4th at 924. Neither Zhang nor KZI meets those definitions.




                                                                                                   :
                                                              Initials of Preparer
                                                                                       PMC

                                            CIVIL MINUTES - GENERAL                                    Page 4 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 5 of 12 Page ID #:595

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                    January 27, 2021
Case No.     2:20-cv-6247-SVW                                               Date

             Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



        Second, Rozsa’s statements and the disputes between Rozsa and Plaintiffs do not directly affect a
large number of people. The cases cited by Rivero as exemplary under this prong involved comments
related to the governance of a homeowner’s association with thousands of members, see Damon v.
Ocean Hills Journalism Club, 85 Cal.App.4th 468, 479 (Cal. Ct. App. 2000), statements about allegedly
unsafe conditions in a townhouse complex, see Dowling v. Zimmerman, 85 Cal.App.4th 1400, 1420
(Cal. Ct. App. 2001), and statements regarding a proposed shopping mall development that would lead
to increased traffic and environmental issues, see Ludwig v. Superior Court, 37 Cal.App.4th 8, 15 (Cal.
Ct. App. 1995). In each of these cases, the statements involved an issue that had a direct effect on
individuals beyond the participants in the dispute—e.g., community safety, increased traffic in the area,
or the ability to participate in the self-governance of a homeowner’s association. Here, no such direct
impact exists. Rather, any effect on individuals beyond the participants in the dispute here is, at best,
tenuous.

        Finally, Rozsa’s statements do not relate to a topic of widespread public interest. Although this
prong is broadly construed, it is not a catch-all covering statements made in private disputes. Rather,
“there should be some degree of closeness between the challenged statements and the asserted public
interest.” Sarver, 813 F.3d at 902 (citing Weinberg v. Feisel, 110 Cal.App.4th 1122, 1132 (Cal. Ct.
App. 2003). Here, Rozsa argues that his statements relate to the public interest because members of the
public commented on the videos, other individuals make videos about Zhang, and the videos were
posted on YouTube.

        However, “[a] person cannot turn otherwise private information into a matter of public interest
simply by communicating it to a large number of people.” Weinberg, 110 Cal.App.4th at 1133.
Moreover, “those charged with defamation cannot, by their own conduct, create their own defense by
making the claimant a public figure.” See id. Yet, that is precisely what Zhang alleges occurred here.
Indeed, Rozsa does not argue that there already existed a controversy about Plaintiff’s eCommerce
business and whether Zhang was honest about his business background. Rather, Rozsa seemingly
triggered this dispute and made the videos to “gather ammunition for another round of private
controversy.” See id.; see also Du Charme v. Int’l Bhd. of Elec. Workers, 110 Cal App.4th 107, 119
(Cal. Ct. App. 2003) (noting that public policy underlying anti-SLAPP statute of encouraging
participation in matters of public controversy only implicated where constitutionally protected activity
occurs “in the context of an ongoing controversy”).




                                                                                             :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                 Page 5 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 6 of 12 Page ID #:596

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     January 27, 2021
Case No.     2:20-cv-6247-SVW                                                Date

             Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



        The Court also rejects Rozsa’s next argument, i.e., that his statements are in the public interest
because they constitute “consumer protection information.” It is true that “statements warning
consumers of fraudulent or deceptive business practices constitute a topic of widespread public interest.”
Makaeff v. Trump Univ., LLC, 715 F.3d 254, 262 (9th Cir. 2013). However, as demonstrated by the
cases cited by Rozsa, Rozsa’s statements do not constitute the type of helpful warnings to consumers
typically protected by the anti-SLAPP statute. For example, in Makaeff, the statements protected by the
anti-SLAPP statute were included in a letter that a consumer sent to her bank and the Better Business
Bureau regarding allegedly fraudulent practices by a business. Id. at 263. In Wilbanks v. Wolk, a
former insurance agent who billed herself as a “consumer watchdog” in the area of viatical settlements
made statements on her website warning consumers that a viatical settlement broker was under
investigation. 121 Cal.App.4th 883, 890 (Cal. Ct. App. 2004). And in Piping Rock Partners, Inc. v.
David Lerner Assocs., Inc., all of the allegedly defamatory statements were made on consumer-report
websites. See 946 F. Supp. 2d 957, 965 (N.D. Cal. 2013), aff’d, 609 F. App’x 497 (9th Cir. 2015).

        Here, by contrast, Rozsa made all of his statements on YouTube videos. At no point did he
publish the statements on a consumer watchdog website or to a consumer protection bureau. And
although some of the allegedly defamatory statements could plausibly be interpreted as having been
made “in the context of information helpful to consumers,” Makaeff, 715 F.3d at 262, it is equally
plausible that the statements were primarily made as personal attacks against Zhang’s business
reputation and background, see Newcal Indus. v. Ikon Office Sol., 513 F.3d 1038, 1043 n.2 (9th Cir.
2008) (courts assessing motion to dismiss must draw all reasonable inferences from factual allegations
in favor of plaintiff). This conclusion is bolstered by Rozsa’s alleged statements that Zhang “is not
educated enough” to know he is committing tax fraud, “lie[s] and cheat[s] and steal[s],” “[doesn’t] have
money,” “live[s] in an apartment,” and that everything about Zhang “is based on deceit.” See FAC at ¶
23.

        The Court finds that Rozsa’s statements did not concern a person or entity in the public eye,
directly affect a large number of people beyond the direct participants, or relate to a topic of widespread,
public interest. Accordingly, Rozsa’s statements are not protected by the anti-SLAPP statute. See
Sarver, 813 F.3d at 901.




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 6 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 7 of 12 Page ID #:597

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        January 27, 2021
Case No.      2:20-cv-6247-SVW                                                  Date

              Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



       Because Rozsa fails to satisfy his burden at the first step of the anti-SLAPP inquiry, the Court
need not address Plaintiff’s burden at the second step or Plaintiff’s arguments regarding the commercial
speech and criminal conduct exceptions to the anti-SLAPP statute.

   V.        Rozsa’s Motion to Dismiss for Failure to State a Claim

        A.      Legal Standard

        A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the claims stated in
the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a plaintiff’s complaint
“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A
complaint that offers mere “labels and conclusions” or “a formulaic recitation of the elements of a cause
of action will not do.” Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (citing
Iqbal, 556 U.S. at 678).

        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all factual allegations in the
complaint and draw all reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v.
United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile legal
conclusions can provide the complaint’s framework, they must be supported by factual allegations.
When there are well-pleaded factual allegations, a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. When evaluating
the sufficiency of a pleading under Fed. R. Civ. P. 12(b)(6), a court may consider only the allegations in
the complaint and any attachments or documents incorporated by reference. Koala v. Khosla, 931 F.3d
887, 894 (9th Cir. 2019); see also United States v. Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003).

        B.      Analysis

        Plaintiffs assert ten claims against Rozsa. See FAC at ¶¶ 41–95. Rozsa challenges the
sufficiency of Plaintiffs’ factual allegations for each claim. Mot. at 19–30. The Court will address




                                                                                                  :
                                                              Initials of Preparer
                                                                                       PMC

                                           CIVIL MINUTES - GENERAL                                    Page 7 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 8 of 12 Page ID #:598

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     January 27, 2021
Case No.     2:20-cv-6247-SVW                                                Date

             Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



Zhang’s defamation claim and will then turn to Plaintiffs’ remaining claims.

             1. Zhang’s Defamation Claim is Supported by Sufficient Factual Allegations.

        Under California law, the elements of a defamation claim are (1) a publication that is (2) false,
(3) defamatory, (4) unprivileged, and (5) has a natural tendency to injure or causes special damage.
Wong v. Jing, 189 Cal.App.4th 1354, 1369 (Cal. Ct. App. 2010).

        Rozsa makes two arguments in support of his motion to dismiss Zhang’s defamation claim.
First, Rozsa argues that his statements were based upon indisputably true facts. Mot. at 20–21.
Second, Rozsa argues that Zhang’s defamation claim “targets expression that is the type of classic
hyperbole and opinion that is absolutely privileged under the First Amendment.” Id. at 20.

        Rozsa’s first argument can be dispensed with briefly. That argument relies entirely on the
contents of the exhibits attached to Rozsa’s 12(b)(6) motion. See id. at 20–21. However, as noted
above, this Court will not rely on those exhibits in evaluating Rozsa’s 12(b)(6) motion. See supra at 3.
Rather, this Court must accept as true all well-pleaded factual allegations in Zhang’s FAC. Iqbal, 556
U.S. at 679. Zhang alleges with specificity that each statement by Rozsa is false. FAC at ¶ 26. In
light of those allegations, the Court cannot conclude that Rozsa’s statements were based upon
indisputably true facts.

        The Court also rejects Rozsa’s second argument. Although pure expressions of opinion are not
actionable, “[t]hat does not mean that statements of opinion enjoy blanket protection. To the contrary,
where an expression of opinion implies a false assertion of fact, the opinion can constitute actionable
defamation.” GetFugu, Inc. v. Patton Boggs LLP, 220 Cal.App.4th 141, 156 (Cal. Ct. App. 2013)
(internal citations omitted).

        The issue of whether challenged statements convey the requisite factual imputation is a question
of law for the court. Seelig v. Infinity Broadcasting Corp., 97 Cal.App.4th 798, 809 (Cal. Ct. App.
2002). When ascertaining whether the statements in question are provably false factual assertions,
courts consider the totality of circumstances. Id. “The critical question is not whether a statement is
fact or opinion, but whether a reasonable fact finder could conclude the published statement declares or




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 8 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 9 of 12 Page ID #:599

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                     January 27, 2021
    Case No.     2:20-cv-6247-SVW                                                            Date

                 Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
    Title



implies a provably false assertion of fact.” GetFugu, 220 Cal.App.4th at 156 (internal citations and
quotations omitted).

        Here, Zhang alleges that Rozsa slandered him when Rozsa made certain statements including,
but not limited to, the following:

               “[Zhang] stole from a company.”

               “What Kevin Zhang is doing here is, I will assume he is not educated enough to know this,
                but what he is doing is committing tax fraud.

               “[H]ow many people are you ripping off and stealing from? Like that is your only game
                dude. To lie and cheat and steal. That’s all you got.”

               “This is the kinda wisdom that this guy is using to steal $20 Million dollars. It probably
                wasn’t $20 Million dollars, by the way…But I’m just saying he uhh he’s lying. He’s just, his
                whole… Everything about the man is based on deceit. You know, he’s he’s stealing from hi
                uhh, from from McKinsey. He’s telling you to lie to customers.

FAC at ¶ 23.

        The Court finds that these statements imply assertions of fact. The statements were made across
three different videos, each of which were made to highlight fraudulent business practices that Zhang
allegedly engages in. See id. at ¶¶ 18–22. The videos are titled “Con Man Kevin Zhang – Fake Guru
E Commerce Scam Bustumentary,” “Con Man Kevin Zhang – The Fake Guru Follow-Up,” and “Kevin
Zhang and Raoul Benjamin2 - Scamming and Racist Talk – In Their Own Words.” The FAC further
alleges that Rozsa distributed at least one of the videos across “multiple large marketing and
eCommerce-related listservs, communities comprised of individuals interested in eCommerce and which
includes current and potential customers of [Zhang’s] educational course.” Id. at ¶ 20; see also Bently

2
    Zhang alleges that Raoul Benjamin is his friend and business partner. FAC at ¶ 22 n.1.




                                                                                                              :
                                                                       Initials of Preparer
                                                                                                    PMC

                                                  CIVIL MINUTES - GENERAL                                         Page 9 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 10 of 12 Page ID #:600

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                    January 27, 2021
    Case No.   2:20-cv-6247-SVW                                                            Date

               Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
    Title



Reserve L.P. v. Papaliolios, 218 Cal.App.4th 418, 427 (Cal. Ct. App. 2013) (noting that courts
evaluating context of statement may consider audience that defendant targeted).

        Considering the totality of these circumstances, a reasonable fact finder could conclude that the
above statements3 declare or imply a provably false assertion of fact—i.e., that Zhang committed tax
fraud and stole millions of dollars from a company. See, e.g., Milkovich v. Lorain Journal Co., 497
U.S. 1, 21 (1990) (finding statements constituted actionable defamation where reasonable fact finder
could conclude that statements implied plaintiff perjured himself).

       Finally, the Court rejects Rozsa’s assertion that the statements at issue constitute “hyperbole.”
The statements do not constitute “the sort of loose, figurative, or hyperbolic language which would
negate the impression that [Rozsa] was seriously maintaining” that Zhang committed tax fraud or stole
millions of dollars from a company. Milkovich, 497 U.S. at 21. To the contrary, no exaggeration is
apparent from the face of these factual statements.

        Accordingly, the Court finds that Zhang’s defamation claim is supported by sufficient factual
allegations.4

                2. Plaintiffs’ Remaining Claims are Supported by Sufficient Factual Allegations.

       Plaintiffs assert eight other claims against Rozsa: (1) trade libel; (2) intentional interference with
contractual relations; (3) intentional interference with prospective economic advantage; (4) violations of
California’s Unfair Competition Law (“UCL”); (5) civil harassment; (6) aiding and abetting a breach of


3
  Because the Court finds that at least some of the allegedly defamatory statements survive Rozsa’s motion to dismiss, the
Court need not address the remaining statements in the FAC. Rather, those statements are more appropriately addressed on
summary judgment or at trial.
4
  Because Zhang’s defamation claim is supported by sufficient factual allegations, his claim for invasion of privacy by false
light also survives Rozsa’s motion to dismiss. See Eisenberg v. Alameda Newspapers, 74 Cal.App.4th 1359, 1385 (Cal. Ct.
App. 1999) (“When a false light claim is coupled with a defamation claim, the false light claim is essentially superfluous, and
stands or falls on whether it meets the same requirements as the defamation cause of action.”).




                                                                                                                 :
                                                                       Initials of Preparer
                                                                                                  PMC

                                                 CIVIL MINUTES - GENERAL                                             Page 10 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 11 of 12 Page ID #:601

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        January 27, 2021
Case No.     2:20-cv-6247-SVW                                                   Date

             Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



fiduciary duty; (7) conspiracy to commit a breach of fiduciary duty; and (8) violations of 18 U.S.C. §
1030(a)(5)(B), i.e., the Computer Fraud and Abuse Act.

        The Court finds that Plaintiffs’ factual allegations are sufficient to state a claim for relief on each
of these causes of action. Plaintiffs allege that Rozsa made defamatory statements across three
different videos, each of which were made to highlight allegedly fraudulent business practices that
Zhang engages in. See id. at ¶¶ 18–22. The videos are titled “Con Man Kevin Zhang – Fake Guru E
Commerce Scam Bustumentary,” “Con Man Kevin Zhang – The Fake Guru Follow-Up,” and “Kevin
Zhang and Raoul Benjamin - Scamming and Racist Talk – In Their Own Words.” The FAC further
alleges that Rozsa distributed at least one of the videos across “multiple large marketing and
eCommerce-related listservs, communities comprised of individuals interested in eCommerce and which
includes current and potential customers of [Zhang’s] educational course.” Id. at ¶ 20. Under these
circumstances—and contrary to Rozsa’s assertions, Mot. at 21—Rozsa’s allegedly defamatory
statements were related to Plaintiffs’ products and business.

       Plaintiffs also allege that Rozsa directed one of Plaintiffs’ consultants to post a number of
disparaging statements on Plaintiffs’ Facebook page without Plaintiffs’ permission and otherwise
disparaged the utility of Plaintiffs’ Facebook page. Id. at ¶¶ 35–38.

       Finally, Plaintiffs makes a variety of other allegations, including that Rozsa sought out and
contacted Plaintiffs’ students and attempted to convince them to breach their contracts and agreements
with Plaintiffs; Rozsa sent harassing messages to Plaintiffs’ employees and threatened violence unless
the employees breached their non-disclosure agreements; and that Rozsa contacted and harassed
Zhang’s family members. Id. at ¶¶ 27–34.

        Assuming the veracity of these allegations—as the Court must at this stage—the Court finds that
Plaintiffs’ FAC contains sufficient factual allegations to state a claim for relief as to each of the above
identified claims. See Iqbal, 556 U.S. at 679.




                                                                                                  :
                                                              Initials of Preparer
                                                                                       PMC

                                           CIVIL MINUTES - GENERAL                                    Page 11 of 12
Case 2:20-cv-06247-SVW-AFM Document 32 Filed 01/27/21 Page 12 of 12 Page ID #:602

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                   January 27, 2021
Case No.      2:20-cv-6247-SVW                                             Date

              Kevin Zhang Inc. and Kevin Zhang v. Joe Rozsa
Title



   VI.      Conclusion.

         For the foregoing reasons, Rozsa’s motions to dismiss are DENIED.

         IT IS SO ORDERED.




                                                                                            :
                                                          Initials of Preparer
                                                                                  PMC

                                         CIVIL MINUTES - GENERAL                                Page 12 of 12
